Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This is in response to the amendment filed 11/03/2021.
Allowable Subject Matter
Claims 1, 6-19, 23-29 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 has been amended to recite the longitudinal translation of the cable is in the distal direction. 
Claim 16 recites first and second cables that are independent from one another that are operably coupled to the interface and the end effector, wherein the rotation of the interface in a first direction is configured to cause the first cable to move proximally and thereby cause the end effector to open; and the rotation of the interface in a second direction is configured to cause the second cable to move proximally and thereby cause the end effector to close, the first direction being opposite to the second direction
The Office agrees the art of record fail to teach or suggest these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see page 6, filed 11/03/2021 with respect to the rejections of claims 11, 19 under 35 USC 112, second paragraph have been fully considered and are persuasive.  The rejections of claims 11, 19 under 35 USC 112, second paragraph have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.


/RICHARD G LOUIS/Primary Examiner, Art Unit 3771